ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_07_FR.txt. 890

OPINION DISSIDENTE DE M. ODA
[Traduction]

I. INTRODUCTION

1. Amon grand regret, je ne peux pas souscrire à l’arrêt de la Cour qui
aurait dû, à mon avis, retenir l’exception préliminaire soulevée par les
Etats-Unis et refuser de connaître de la requête de l'Iran.

2. Le 2 novembre 1992, l'Iran a déposé une requête introduisant une
instance contre les Etats-Unis à la suite de l’attaque et de la destruction,
en 1987 et en 1988, de trois installations de production pétrolière par la
marine de guerre des Etats-Unis; ces derniers auraient ainsi violé les obli-
gations leur incombant à l’égard de lIran au titre du traité d’amitié, de
commerce et de droits consulaires, traité bilatéral conclu en 1955 entre les
Etats-Unis et l'Iran, et auraient en outre violé le droit international.
L’Iran a invoqué le traité conclu avec les Etats-Unis comme titre de la
compétence de la Cour à connaître du différend. L’article pertinent du
traité (la clause compromissoire) se lit comme suit:

«Article XXI

2. Tout différend qui pourrait s'élever entre les Hautes Parties
contractantes quant à l’interprétation ou à l'application du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice, à moins que les Hautes Parties contractantes ne conviennent de
le régler par d’autres moyens pacifiques. »

Le 16 décembre 1993, les Etats-Unis ont demandé à la Cour de faire droit
à leur exception préliminaire d’incompétence.

3. A titre liminaire, je tiens tout d’abord à poser la question de savoir
s’il existait réellement, avant le dépôt de la requête iranienne, un diffé-
rend entre l’Iran et les Etats-Unis quant à «l’interprétation ou à l’applica-
tion» du traité de 1955. D’après le dossier dont la Cour est saisie, il n’y a
pas eu de négociations diplomatiques entre les deux pays sur cette ques-
tion avant le dépôt de la requête iranienne en novembre 1992. Certes, au
cours de la procédure écrite et orale qui a suivi le dépôt de cette requête,
l'Iran a exposé son point de vue sur divers articles du traité (les articles I,
IV, paragraphe 1, et X, paragraphe 1) et, en répondant à I’Iran, les Etats-
Unis ont exprimé sur ces dispositions un autre avis. Mais cela ne veut
certainement pas dire qu’il y avait un différend entre l'Iran et les Etats-

91
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 891

Unis quant à «l’interprétation ou à l’application» du traité de 1955 qui
fût de nature à être porté devant la Cour. Ne serait-ce que pour cette
simple raison, je crois qu’il était possible de rejeter la requête iranienne
en la présente instance.

4. La présente affaire est pratiquement la première dans toute l’his-
toire de la Cour dans laquelle le demandeur cherche à s’appuyer essen-
tiellement sur une clause compromissoire figurant dans un traité bilatéral
auquel il est partie, même s’il y a déjà eu plusieurs affaires dans lesquelles
la clause compromissoire d’un traité bilatéral a servi de titre de compé-
tence complémentaire ou subsidiaire (par exemple, le «traité d'amitié de
1955 entre l'Iran et les Etats-Unis» — celui-là même qui est invoqué en
lespèce — dans l’affaire relative au Personnel diplomatique et consulaire
des Etats-Unis à Téhéran (C.I.J. Recueil 1980, p. 3) et le «traité d’amitié,
de commerce et de navigation de 1956 entre le Nicaragua et les Etats-
Unis» qui fut invoqué dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité (C.IJ. Recueil 1984, p. 392)). C’est
pourquoi il me paraît pertinent d'examiner quel sens revêt une clause
compromissoire figurant dans un traité bilatéral, quel qu'il soit, sous
langle du principe fondamental suivant lequel les Etats en litige sont
tenus de donner leur consentement à la compétence de la Cour.

II. LA CLAUSE COMPROMISSOIRE D'UN TRAITÉ ;
SOUS L’ANGLE DU CONSENTEMENT OBLIGATOIRE DES ETATS
A SAISIR LA COUR DE LEURS DIFFERENDS

5. Il ne fait pas de doute que le consentement d’Etats souverains à se
soumettre à la compétence de la Cour est une pierre angulaire de la jus-
tice internationale. Comme la Cour le fait observer dans sa jurisprudence
récente, «l’un des principes fondamentaux de son Statut est qu’elle ne
peut trancher un différend entre des Etats sans que ceux-ci aient consenti
à sa juridiction» (Timor oriental (Portugal c. Australie), arrêt, C.LJ.
Recueil 1995, p. 101; voir aussi les précédents que la Cour cite à cette
occasion). D’après son Statut, la Cour peut être saisie de différends
d’ordre juridique de trois façons: i) quand les parties lui soumettent
ensemble le différend (art. 36, par. 1), ii) quand elle est saisie au titre de
la clause facultative par laquelle les Etats peuvent déclarer reconnaître sa
juridiction comme obligatoire (art. 36, par. 2), et iit) quand le différend
lui est soumis conformément a des dispositions conventionnelles (art. 36,
par. 1). Le fait qu’en cas de requête unilatérale la juridiction de la Cour
soit limitée aux deux derniers modes de saisine (c’est-à-dire ii) et iii)) pro-
cède toujours du principe fondamental selon lequel l'Etat souverain est
tenu de donner son consentement à l’exercice de la juridiction de la Cour,
car dans ces deux cas de figure l’Etat défendeur est censé avoir donné ce
consentement à l’avance, sous une forme générale, soit au moyen de la
clause facultative prévue dans le Statut, soit au moyen d’une clause com-

92
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 892

promissoire énoncée dans un traité. En l’absence du consentement des
Etats intéressés, que ce consentement ait valeur particulière ou valeur
générale, il n’y a pas de différend d’ordre juridique dont la Cour puisse
connaître.

1. Saisine conjointe de la Cour par la voie d’un compromis
(art. 36, par. 1).

6. Certains différends ont été portés devant la Cour par la voie d’un
compromis conclu spécialement par les deux Etats en litige au titre de la
première partie de l’article 36, paragraphe 1, du Statut. Du point de vue
de la justice internationale, cette saisine conjointe de la Cour à la suite du
consentement des Etats parties au différend est incontestablement celle
qui se rapproche le plus de l’idéal. Au cours de ses trente premières
années d’existence, la Cour a été saisie plusieurs fois par voie de com-
promis, mais au cours des vingt dernières années, mises à part certaines
affaires portées devant une chambre ad hoc, le cas ne s’est produit à nou-
veau que pour l’affaire du Plateau continental { Tunisie Jamahiriya arabe
libyenne) (C.I.T. Recueil 1982, p. 18), l'affaire du Plateau continental
(Jamahiriya arabe libyenne/Malte) (C.I.J. Recueil 1985, p. 13) et celle
du Différend territorial (Jamahiriya arabe libyenne/Tchad) (C.IJ.
Recueil 1994, p. 6).

2. Engagement général pris par les Etats de saisir la Cour
des différends d’une portée plus large (la clause facultative du Statut,
art. 36, par. 2).

7. Certains Etats sont disposés à donner compétence à la Cour pour
une gamme extrêmement étendue de différends les opposant à d’autres
Etats qui restent indéterminés. Autrement dit, la Cour a alors compé-
tence pour:

«tous les différends d’ordre juridique ayant pour objet:

a) Vinterprétation d’un traité;

b) tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international»,

dans des conditions de réciprocité pour certains Etats, car le para-
graphe 2 de l’article 36 — ce qu’on appelle la clause facultative — dispose
que les Etats parties au Statut de la Cour

«pourront, à n'importe quel moment, déclarer reconnaître comme
obligatoire de plein droit et sans convention spéciale, à l'égard de
tout autre Etat acceptant la même obligation, la juridiction de la
Cour»

93
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 893

sur tous les différends visés dans la citation ci-dessus. L’objet des diffé-
rends qui peuvent ainsi être soumis à la juridiction obligatoire de la Cour
est assez vaste, nous l’avons dit, pour couvrir tous les différends d’ordre
juridique. L’Etat qui fait cette déclaration d’acceptation est censé être
prêt et disposé à se soumettre à la juridiction de la Cour pour toute une
large gamme de différends d’ordre juridique susceptibles de s’élever dans
ses relations avec d’autres Etats qui font une déclaration similaire.

8. En fait, pourtant, comme il est indiqué dans la dernière livraison en
date du rapport annuel de la Cour, à la fin de juillet 1996, seuls cin-
quante-neuf Etats sur cent quatre-vingt-sept au total qui sont parties au
Statut de la Cour ont fait une déclaration au titre du paragraphe 2 de l’ar-
ticle 36 du Statut. En outre, la plupart de ces déclarations s’accompa-
gnent de diverses réserves et ne sont valables que pour certaines périodes
limitées. Il convient de noter également que, naguère, quand la Cour a re-
jeté les exceptions préliminaires soulevées par certains Etats, ces derniers
ont retiré la déclaration d’acceptation de la juridiction de la Cour qu’ils
avaient précédemment faite au titre de la clause facultative (ce fut le cas
de la France en janvier 1974, après les affaires des Essais nucléaires; le
cas des Etats-Unis aussi, en octobre 1985, après Vaffaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique). Cela nous indique que les Etats ne sont pas
si nombreux à être vraiment disposés ou prêts à se soumettre à la juridic-
tion obligatoire de la Cour en ce qui concerne n’importe quel différend,
quelle que soit sa forme ou son type, susceptible de s’élever entre eux à
l’avenir. En fait, en novembre 1992, date du dépôt de la requête intro-
ductive d’instance en l’espèce, ni l’Iran ni les Etats-Unis n’avaient fait de
déclaration en ce sens.

9. L'histoire de la Cour nous indique que la plupart des affaires intro-
duites par voie de requête unilatérale ont porté sur des différends oppo-
sant les Etats qui avaient accepté la juridiction de la Cour au titre de la
clause facultative évoquée ci-dessus. Dans certaines de ces affaires, le dif-
férend a atteint la phase du fond sans susciter la moindre exception de la
part de PEtat défendeur et a été en définitive réglé par un arrêt de la
Cour. Pendant les trente premières années de son existence, la Cour a été
saisie de quatre affaires de ce type, tandis qu’elle n’en a tranché que deux
au cours des vingt dernières années: l'affaire de la Sentence arbitrale du
31 juillet 1989 (C.I.J. Recueil 1991, p. 53) et l’affaire de la Délimitation
maritime dans la région située entre le Groenland et Jan Mayen (C.LJ.
Recueil 1993, p. 38). Toutefois, dans un certain nombre d’affaires intro-
duites par voie de requête unilatérale au titre de la clause facultative du
Statut de la Cour, l'Etat défendeur a soulevé des exceptions préliminaires
à la compétence de la Cour motivées par l'interprétation qu’il donnait de
Papplication qui avait été faite de ladite clause. Parfois, la Cour a rejeté
lesdites exceptions, de sorte que l’affaire a été jugée au fond. L'affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique) (C.I.J. Recueil 1986, p. 14) est la seule
de ce type que la Cour ait jugée au cours des vingt dernières années. La

94
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 894

Cour peut aussi suivre le chemin inverse et retenir l’exception en faisant
application de la clause facultative, ce qui met fin à l’instance. Mais il n’y
a en fait eu aucune affaire de ce type devant la Cour depuis vingt ans.
10. L'application de la clause facultative du Statut de la Cour ne peut être
invoquée qu'entre un nombre limité d’Etats. C’est la raison pour laquelle cer-
tains traités conclus pour promouvoir le règlement pacifique des différends
entre un groupe d'Etats confère juridiction obligatoire à la Cour pour les
Etats signataires de ces traités. L’acte général pour le règlement pacifique des
différends internationaux de 1928 (art. 17) a servi de titre de compétence
dans l’affaire du Plateau continental de la mer Egée (C.I.J. Recueil 1978,
p. 3) dans laquelle, toutefois, la Cour a rejeté la requête de la Grèce; l’Aus-
tralie et la Nouvelle-Zélande ont également invoqué l’acte général dans les
affaires des Essais nucléaires (C.LJ. Recueil 1974, p. 253, p. 457). Le traité
américain de règlement pacifique de 1948 (pacte de Bogota, art. XXXI) est
un autre exemple de ce type de traité qui a été invoqué avec succès dans
l'affaire relative à des Actions armées frontalières et transfrontalières ( Nica-
ragua c. Honduras), compétence et recevabilité (C.I.J. Recueil 1988, p. 67).

3. La saisine de la Cour dans tous les cas prévus dans les traités
et conventions en vigueur (la clause compromissoire)

11. Il arrive que les Etats passent des accords dans lesquels ils accep-
tent de donner compétence à la Cour pour certains différends conformé-
ment à son Statut — car la seconde partie du paragraphe 1 de l’article 36
dispose que la Cour peut être compétente dans «tous les cas spécialement
prévus … dans les traités et conventions en vigueur».

a) Les Etats s'engagent par avance à porter devant la Cour tout différend
particulier

12. Dans l'affaire du Plateau continental de la mer Egée, nous l'avons
dit, la Grèce a invoqué, pour deuxième titre de compétence, le communiqué
conjoint de Bruxelles de 1975 émanant des premiers ministres de Grèce et
de Turquie et attribuant compétence à la Cour pour le différend particulier
concernant le plateau continental de la mer Egée (voir ci-dessus par. 10).
Dans l’affaire de Délimitation maritime et questions territoriales entre
Qatar et Bahreïn, compétence et recevabilité (CI.J. Recueil 1995, p. 6),
Qatar a fondé la compétence de la Cour sur deux accords définissant l’objet
et la portée de l'engagement pris en ce qui concerne la compétence de la
Cour (c'était la «formule bahreïnite»). Chacun de ces accords entre deux
Etats ne constitue pas en soi une convention spéciale mais c’est un accord
exprimant l'intention de porter un différend concret devant la Cour.

b) La clause compromissoire des traités multilatéraux

13. Les Etats peuvent aussi convenir à l’avance en termes assez géné-
raux de porter devant la Cour des différends particuliers qui se situent

95
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 895

dans un certain contexte prédéterminé. C’est ainsi que certains traités
multilatéraux (conclus pour définir les droits et obligations de fond de
plus de deux Etats) contiennent une clause compromissoire qui revient à
dire que tout différend s’élevant entre les Etats en question au sujet de
«linterprétation ou lapplication» desdits traités et qui ne serait pas
résolu par la négociation sera porté devant la Cour internationale de Jus-
tice. En outre, certains traités multilatéraux de caractère normatif adoptés
lors de conférences diplomatiques réunies par l'Organisation des Nations
Unies, dont un premier exemple fut celui des quatre conventions de
Genève de 1958 sur le droit de la mer, s’accompagnent d’un «Protocole
de signature facultatif concernant le règlement obligatoire des diffé-
rends», lequel constitue un instrument distinct annexé au corps du traité
et prévoit la juridiction obligatoire de la Cour pour les Etats qui l’accep-
tent. Les différends que les Etats soumettront ainsi à la Cour en invo-
quant comme titre de compétence la clause compromissoire d’un traité
multilatéral ou le protocole facultatif de règlement obligatoire des diffé-
rends n’ont pas un caractère aussi général que ceux «ayant pour objet
l'interprétation [de tout] traité [ou de] tout point de droit international»
qui sont visés dans la clause facultative énoncée dans le Statut de la Cour,
et ils se limitent à «l’interprétation ou à l’application» du traité particu-
lier qui énonce la clause compromissoire ou auquel est annexé un proto-
cole facultatif.

14. Les Etats signataires qui ont accepté de ratifier les traités multila-
téraux contenant une clause compromissoire sans formuler de réserve au
sujet de ladite clause ou bien qui ont accepté de ratifier le protocole facul-
tatif de réglement obligatoire des différends, selon le cas, sont censés
avoir opté pour la compétence obligatoire de la Cour dans leurs relations
avec les autres Etats signataires ayant accepté la méme obligation quand
il surgit un différend au sujet de «l'interprétation ou l’application» du
traité en question.

15. 1 y n’a qu’un petit nombre d’affaires introduites par voie de
requête unilatérale dans lesquelles le demandeur a invoqué la clause com-
promissoire d’un traité multilatéral ou bien le protocole facultatif de
règlement obligatoire des différends pour fonder la compétence de la
Cour. Toutefois, même chez les Etats qui ont accepté de cette façon la
juridiction obligatoire de la Cour, la requête unilatérale aurait pu susciter
des exceptions préliminaires tout comme il en est pour des requêtes fon-
dées sur la clause facultative du Statut. En fait, la convention de Vienne
sur les relations diplomatiques et la convention de Vienne sur les rela-
tions consulaires auxquelles a été annexé un protocole facultatif de règle-
ment obligatoire des différends ont été invoquées comme titre de compé-
tence par les Etats-Unis dans l’affaire relative au Personnel diplomatique
et consulaire des Etats-Unis à Téhéran (voir ci-dessus par. 4). De même,
la Bosnie s’est fondée sur une clause compromissoire de la convention sur
le génocide (art. IX) dans l'affaire relative à l Application de la convention
pour la prévention et la répression du crime de génocide, exceptions pré-
liminaires (C.J. Recueil 1996, p. 595). Dans la première de ces deux

96
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 896

affaires, la Cour a procédé à un examen au fond en l’absence du défen-
deur (lIran), et, dans la seconde, la Cour a décidé de procéder à cet exa-
men au fond en rejetant les exceptions préliminaires soulevées par le
défendeur (la Yougoslavie).

III. LES PROBLÈMES PARTICULIERS LIES À LA CLAUSE COMPROMISSOIRE
D'UN TRAITE BILATERAL

16. Les traités multilatéraux ne sont pas les seuls à énoncer une clause
compromissoire; celle-ci figure aussi parfois dans des traités bilatéraux.
Mais la conclusion par deux Etats d’un traité bilatéral énonçant ainsi une
clause compromissoire est par nature différente de l’adhésion d’un Etat à
un traité multilatéral assorti d’une clause compromissoire, en ce sens que,
par définition, la conclusion du traité bilatéral repose implicitement sur
acceptation de la juridiction obligatoire de la Cour. Il est manifestement
inconcevable d’offrir la possibilité de formuler des réserves à une disposi-
tion quelconque d’un traité bilatéral et, du seul fait que les deux Etats ont
conclu ce traité bilatéral qui énonce une clause compromissoire, chacun
de ces deux Etats est censé non seulement avoir souscrit aux dispositions
de fond du traité lui-même, mais encore avoir donné expressément son
consentement à la compétence de la Cour sur les différends nés du traité.
Le cas de figure est donc tout différent de celui du traité multilatéral,
puisque tout Etat signataire du traité multilatéral est en principe libre de
formuler des réserves à la clause compromissoire ou bien de ne pas ratifier
le protocole facultatif annexé au traité. Il faut par conséquent se pencher
avec plus d’attention encore sur le sens à attribuer à la clause compro-
missoire d’un traité bilatéral parce qu'aucune des deux parties ne peut
échapper à la juridiction obligatoire de la Cour une fois que les deux
Etats ont convenu d’un commun accord de négocier et de conclure le
traité bilatéral en question. Et tout particulièrement, dans le cas d’un
traité bilatéral, il importe plus encore de rechercher jusqu’à quel point les
deux Etats ont accepté l’un et l’autre de se soumettre à la juridiction obli-
gatoire de la Cour en faisant figurer une clause compromissoire dans le
traité qu’ils concluent entre eux.

17. Le traité bilatéral doit, sans l’ombre d’un doute, procéder d’un
accord total entre les deux Etats, non seulement en ce qui concerne les
dispositions de fond, mais aussi en ce qui concerne la portée, c’est-à-dire
Pobjet et le but, du traité. Cette concordance de vues et d’intention des
deux Etats parties est le préalable de la conclusion du traité bilatéral lui-
même, en l’absence duquel le traité n’existerait pas. Il est donc invraisem-
blable qu'un différend puisse s’élever de bonne foi entre les deux Etats en
ce qui concerne la portée du traité, même s’il est concevable qu’il faille
procéder à une interprétation des dispositions de fond à l’occasion de leur
application à certains événements concrets. Par voie de conséquence,
même si les parties à un traité bilatéral sont disposées à s’en remettre à la
compétence de la Cour en faisant figurer dans le traité une clause com-

97
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 897

promissoire, il n’est pas possible qu’un différend porte sur la question de
savoir si des points essentiels relèvent de la portée générale du traité,
c’est-à-dire de son objet et de son but; le différend ne peut porter exclu-
sivement que sur «l'interprétation ou l’application» d’une disposition du
texte conventionnel tel qu’il a été adopté d’un commun accord. La déci-
sion judiciaire ne peut qu'être limitée à l'interprétation ou à l’application
technique de telle ou telle disposition individuelle du traité, dont la portée
générale a été acceptée d’un commun accord par les Etats eux-mêmes.
L’étendue de «l'interprétation ou lPapplication» d’un traité envisagée
dans la clause compromissoire d’un traité bilatéral est strictement limitée.
Aucune des deux parties ne saurait confier l'évaluation de la portée, c’est-
à-dire de l’objet et du but, du traité à une tierce partie sans y avoir
consenti, même si la clause compromissoire prévoit le cas du différend
relatif à l'interprétation ou à l’application des dispositions individuelles
du traité.

18. Compte tenu du principe fondamental de la justice internationale
qui est que la saisine de la Cour repose nécessairement sur le consente-
ment d’Etats souverains, ni l’un ni l’autre des Etats parties à un traité
bilatéral ne peut étre présumé avoir accepté (et n’a certainement jamais
en fait accepté) de laisser l’autre Etat saisir unilatéralement la Cour d’un
différend touchant l’objet et le but du traité puisque, en l’absence d’entente
sur ces questions entre deux Etats, le traité [lui-même n’aurait jamais été
conclu. Une divergence de vues entre les deux Etats qui a trait à la portée,
c’est-à-dire à l’objet et au but d’un traité ne peut pas faire l’objet d’un
règlement par la Cour en l’absence d’un consentement exprès par les deux
Etats; le différend peut toutefois être porté devant la Cour par voie de
compromis, ou bien il donnera peut-être l’occasion d’appliquer la règle
du forum prorogatum. Mais il s’agit alors de quelque chose de très diffé-
rent d’une affaire d’«interprétation ou [d’Japplication» de dispositions
individuelles du traité au sujet de laquelle les deux Etats sont habilités par
la clause compromissoire du traité à plaider, le cas échéant, devant la
Cour des thèses opposées.

19. Le nombre de traités bilatéraux assortis d’une clause compromis-
soire conférant juridiction à la Cour est minime, comme le prouve le fait
qu’au cours des vingt dernières années il n’a été conclu que quatre traités
bilatéraux de ce type (voir CI.J. Annuaire 1994-1995, p. 127), même si
ces traités bilatéraux ont été assez nombreux pendant l'immédiat après-
guerre, et le traité de 1955 est de ceux-là. L’explication est peut-être que
rares sont les Etats acceptant de risquer d'élargir considérablement dans
la pratique la compétence de la Cour du seul fait qu’ils ont consenti à
conclure un traité bilatéral imposant aux Etats parties de respecter dans
leurs relations certains droits et certaines obligations. La saisine de la
Cour au titre de la clause compromissoire d’un traité bilatéral a été beau-
coup moins fréquente que sa saisine au titre de la clause facultative, voire
au titre de la clause compromissoire d’un traité multilatéral. En fait, dans
toute l’histoire de la Cour, il n’y a jamais eu d’affaire dans laquelle le
principal titre de compétence invoqué ait été la clause compromissoire

98
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 898

classique qui figure dans un traité bilatéral, je l’ai déjà signalé (voir
par. 4). (L’accord de tutelle de 1946 {dont l’article 19 constituait une
clause compromissoire) qui a été invoqué comme titre de compétence
dans l’affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 15) ne
peut pas être considéré comme un traité bilatéral au sens courant.)

20. Pour en terminer, la clause compromissoire d’un traité bilatéral ne
peut pas être réputée donner le loisir à l’une des parties de porter devant
la Cour des différends l’opposant à l’autre partie qui n’ont pas de rapport
précis avec les intérêts d’ordre juridique (c’est-à-dire les droits et les obli-
gations) correspondant à l’objet et au but du traité conclu d’un commun
accord par les deux Etats. S’agissant tout particulièrement d’un traité
bilatéral, le principe fondamental de la compétence de la Cour qui est que
cette compétence repose sur le consentement d’Etats souverains donné à
titre ad hoc ou donné à l’avance sous une forme ou sous une autre doit
s’interpréter de façon restrictive et ne souffre aucun laxisme.

IV. CONCLUSION

21. Le traité d’amitié de 1955 a été conclu entre l'Iran et les Etats-Unis
pour protéger les biens et les intérêts des ressortissants et des sociétés de
l’une des parties sur le territoire de l’autre, et consigne l’engagement réci-
proque d’assurer un traitement équitable et non discriminatoire aux res-
sortissants et aux sociétés qui se livrent à des activités commerciales, indus-
trielles et financières. Il peut arriver qu’un différend s’élève entre les deux
Etats quant à «l'interprétation ou à l’application» de l’une quelconque des
dispositions particulières de ce traité d’amitié de 1955 en cas de violation
des droits d’un ressortissant ou d’une société de l’une des parties protégés
par le traité sur le territoire de l’autre partie commise par cette autre partie,
ou bien au cas où le gouvernement de l’une des parties ne s’acquitte pas des
obligations qui lui incombent en vertu du traité à l’égard d’un ressortissant
ou d’une société de l’autre partie. Si le différend n’est pas «réglé … par la
voie diplomatique» entre les deux Etats parties (certainement après épui-
sement des recours internes), la Cour peut être saisie d’une requête unila-
térale de l’une des parties sous l’effet du paragraphe 2 de l’article XXI du
traité. Toutefois, cela ne veut pas du tout dire que le différend défini dans
la requête déposée par l’Iran le 2 novembre 1992 correspond vraiment au
type de différend que le traité a ainsi défini. Le problème à trancher par la
Cour est d'établir si le vrai différend entre l’Iran et les Etats-Unis qui
découle de l’attaque lancée contre les plates-formes pétrolières iraniennes
et de leur destruction par les Etats-Unis au terme d’une série d'événements
qui se sont déroulés alors que l’une et l’autre partie recouraient à l’emploi
de la force pendant la guerre Iran-Iraq est, comme l’Iran le prétend et
comme la Cour le conclut, un différend relatif à «l’interprétation ou à
Papplication» du traité au sens du paragraphe 2 de son article XXI. A mon
sens, tel n’est absolument pas le cas.

22. A supposer que l’attaque lancée contre les plates-formes ou leur

99
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 899

destruction (ou le recours à la force armée en général) ait fait l’objet de
négociations diplomatiques entre l’Iran et les Etats-Unis, négociations
qui n'auraient pas abouti, ladite attaque ne peut pas être considérée
comme rentrant dans les prévisions du traité de 1955 pour les raisons que
le conseil des Etats-Unis a qualifiées de «manque de lien raisonnable» et,
à mon sens, est par nature totalement étrangère au champ d’application
du traité. Les Etats-Unis n’ont certainement pas voulu (et aucun Etat ne
saurait vouloir) conférer juridiction à la Cour pour connaître d’un tel dif-
férend en se contentant de conclure ce type de traité. Il est aujourd’hui
demandé à la Cour si l’action menée en l’occurrence par les Etats-Unis a
été de celles qui rentrent véritablement dans les prévisions du traité ou,
plus précisément, de celles qui portent atteinte aux intérêts d’ordre juri-
dique (c’est-à-dire aux droits et obligations) de l’Iran que le traité de 1955
était censé protéger.

23. A mon sens, l'Iran n’a pas compétence pour porter unilatéralement
devant la Cour, en invoquant la clause compromissoire de ce traité, un
différend qui va au-delà de l'interprétation ou de l’application des dispo-
sitions du traité bilatéral d'amitié de 1955 et qui a trait à la portée géné-
rale du traité. Sans aucun doute, un différend découlant de la destruction
par les forces armées des Etats-Unis des plates-formes pétrolières en
question peut être soumis à la Cour par d’autres moyens, c’est-à-dire par
voie de saisine conjointe (au moyen d’un compromis) ou bien par appli-
cation de la règle du forum prorogatum au cas où les Etats-Unis accep-
teraient par la suite de se soumettre à la juridiction de la Cour. Or, en
fait, les Etats-Unis ont soulevé une exception à la compétence de la Cour
par rapport à la requête iranienne.

24. Tout en disant que l’article premier du traité d’amitié «ne sau-
rait ... fonder la compétence de la Cour» (arrêt, par. 31) et que le para-
graphe 1 de l’article IV «ne saurait ... [pas plus] fonder la compétence
de la Cour» (ibid., par. 36), la Cour est d’avis que «fla] licéité [de la des-
truction des plates-formes pétrolières iraniennes] est susceptible d’être
évaluée au regard [du paragraphe | de l’article X]» (ibid., par. 51) et elle
dit ceci:

«En considération de ce qui précède, la Cour conclut qu’il existe
entre les Parties un différend quant à l’interprétation et à l’applica-
tion du paragraphe 1 de l’article X du traité de 1955; que ce diffé-
rend entre dans les prévisions de la clause compromissoire figurant
au paragraphe 2 de l’article XXI du traité; et que la Cour est par
suite compétente pour connaître dudit différend.» (Jbid., par. 53.)

L’Iran a saisi la Cour en f’espèce dans l’espoir qu’elle déciderait que les
Etats-Unis ont violé plusieurs obligations leur incombant au titre du
traité de 1955 et au titre du droit international et a soutenu que «la Cour
a compétence en vertu du traité d’amitié pour connaître du différend»
(requête de l’Iran, p. 12; les italiques sont de moi). La Cour répond
aujourd’hui qu’elle «a compétence sur la base du paragraphe 2 de l’ar-
ticle XXI du traité de 1955 pour connaître des demandes formulées par la

100
PLATES-FORMES PÉTROLIÈRES (OP. DISS. ODA) 900

République islamique d'Iran au titre du paragraphe I de l’article X dudit
traité» (arrêt, dispositif, par. 2; les italiques sont de moi).

25. En répondant ainsi à la requête iranienne dans le présent arrêt, la
Cour commet une erreur d'interprétation. La Cour était priée par l'Iran
de dire et juger à ce stade qu’elle était compétente au titre du traité pour
connaître du différend occasionné par la destruction des plates-formes par
les forces des Etats-Unis mais non pas de dire qu’elle était compétente
pour connaître de demandes, quelles qu’elles soient, formulées par l'Iran
au titre de tel ou tel autre article dudit traité, en l’espèce le paragraphe 1
de l’article X. À mon sens, la conclusion à laquelle la Cour a abouti est
injustifiée, parce que la Cour n’aurait pas dû interpréter chacune des dis-
positions correspondant à l’article premier, au paragraphe 1 de l’article IV
et au paragraphe 1 de l’article X comme lui conférant un titre de compé-
tence, elle aurait dû plutôt établir qu’un différend s’élevant entre l'Iran et
les Etats-Unis au sujet de l’attaque lancée contre les plates-formes pétro-
lières iraniennes et de leur destruction, au cas où un tel différend existerait
effectivement, entre dans les prévisions du traité d’amitié de 1955.

26. A ne pas rejeter la requête iranienne en l’espèce, on risque d'inciter
les Etats à prendre prétexte de la violation de n’importe quelle disposition
banale de n’importe quel traité assorti d’une clause compromissoire pour
intenter unilatéralement devant la Cour une action contre l’autre partie
au traité en soutenant purement et simplement qu’il existe un différend
entrant dans les prévisions du traité alors que la partie adverse le conteste.
Cela reviendrait à appliquer une sorte de fausse logique, complètement
étrangère au contexte authentique du traité et constituerait bel et bien un
abus d’interprétation conventionnelle: la Cour risquerait de «paraître se
prêter à la soumission d’une affaire» par la petite porte» (voir mon
opinion individuelle dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amé-
rique), C.J. Recueil 1984, p. 472).

(Signé) Shigeru ODA.

101
